dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-292-CV



ABN AMRO MORTGAGE GROUP	APPELLANT



V.



TCB FARM AND RANCHLAND 						APPELLEES

INVESTMENTS, 
GENESIS TAX

LOAN SERVICES, INC., AND 

M. SUZANNE FROSSARD	



----------

FROM 
THE 367TH DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Joint Motion For Partial Dismissal Of Appeal.”  Because appellees do not oppose the motion, it is the court's opinion that the motion should be granted; therefore, we dismiss appellees 
Genesis Tax Loan Services, Inc. and M. Suzanne Frossard.
  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(2)(A), 43.2(f).  This case shall hereafter be styled “
ABN AMRO Mortgage Group v. TCB Farm and Ranchland Investments
.”



Appellant shall pay all costs of this appeal relative to appellees Genesis Tax Loan Services, Inc. and Suzanne Frossard, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).



PER CURIAM	



PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: December 8, 2005

FOOTNOTES
1:See 
T
ex
. R. A
pp
. P. 47.4.